OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse (no arguments presented) of the invention of Group I, claims 1, 3-10, and 13, in the reply filed on 03 March 2022 is acknowledged. Claims 12 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
As such, claims 1, 3-10, and 12-16 remain pending; claims 12 and 14-16 are withdrawn; and claims 1, 3-10, and 13 are under consideration and have been examined on the merits.

Examiner’s Note
The Examiner notes that all references hereinafter to Applicant’s specification (“the specification”) are to the published specification US 2020/0307881. 

Information Disclosure Statement
The information disclosure statements (IDS) filed 28 August 2018 and 27 June 2019 have been considered. The written opinion of the ISA for PCT/JP2016/085782 (translation) has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-10, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the term “hydrophobic groups” recited as a species in the Markush group of “(poly)alkylene glycol groups, carboxylic acid (salt) groups, hydrophobic groups, and sulfonic acid (salt) groups” renders the claim indefinite. The term “hydrophobic groups” itself is a genus encompassing a near infinite array of chemical compounds/groups (each capable of having a near infinite array of modifications) so expansive that one of ordinary skill in the art cannot readily determine the metes and bounds of the scope of the claim and/or cannot envision all of the modifying groups encompassed under therein. Applicant is directed to MPEP 2173.05(h)(I) – “For example, if a claim defines a chemical compound using one or more Markush groups, and that claim encompasses a massive number of distinct alternative members, the claim may be indefinite if one skilled in the art cannot determine its metes and bounds due to inability to envision all of the compounds defined by the Markush group(s)”. 
In order to overcome the issue, the Examiner suggests amending the claim to limit the hydrophobic groups in accordance with [0076-0087] of the specification. For examination on the merits, the claim is interpreted where any group having any degree of hydrophobicity reads thereon. 
Regarding claim 4, the phrase “A1s are the same as or different from each other and each represent a hydrogen atom or another polyamine backbone as a branch represented by -R1-[N(A1)(R2)]n-N(B1)B2 in which the symbols in this chemical formula may or may not each represent an atom or group represented by the corresponding symbol in the formula (1), the hydrogen atoms therein being optionally replaced with a modifying group” (emphasis added) renders the claim indefinite. The use of the phrase “may or may not” introduces indefiniteness where the atoms and/or groups of the chemical formula are not those which are represented by the corresponding atoms/groups recited for formula (1). Simply put, R1 and R2 would be undefined; the metes and bounds of the scope of the chemical compound encompassed by the formula cannot be determined.
Further, it is unclear if the phrase “the hydrogen atoms therein being optionally replaced with a modifying group” is referring to: A1 when it is hydrogen, and/or potential hydrogen(s) belonging to the R1 and/or R2 groups (i.e., unclear which hydrogen atoms are being referenced, given that R1 and R2 may be undefined and thus may not necessarily include hydrogen). 
Furthermore, with respect to B1 and B2 (being defined at the end of the claim, for both of chemical formula (1) and the optional branch thereof), it is unclear if the phrase “replaced with the same or different modifying groups” is in reference to the “a modifying group” recited immediately prior in reference to the optional branch; or if the phrase is stating that B1 and B2 may be modifying groups which may be the same or different relative to one another (and thus not referencing the “a modifying group” which can optionally replace the hydrogen(s) of the optional branch).
In order to overcome the issue(s), it is respectfully suggested to amend the claim to (i) clearly define R1 and R2 of the optional branch when they are not represented by R1 and R2 as defined for formula (1); (ii) clearly define which hydrogen atoms of the branch are being referenced as optionally replaced with a modifying group (of which may be aided in clarification by the aforesaid suggestion (i)); (iii) place all of the representative symbols (e.g., R1, B1, etc.) which apply to both of chemical formula (1) and the optional branch (A1) thereof at the end of the claim, followed by optional clauses; and to (iv) clearly state that B1 and B2 are hydrogen atoms, both of which may be optionally replaced with a modifying group, wherein the modifying group of B1 may be the same as or different from the modifying group of B2 (i.e., what the Examiner believes Applicant intends based upon full review of the specification). 
For examination on the merits, claim 4 is interpreted based on the defined embodiment, i.e., where the chemical formula of the optional branch A1, specifically R1 and R2 thereof, are defined as C1-C6 linear or branched alkylene groups (same as chemical formula (1)); wherein with respect to the optional branch A1, the hydrogen atom thereof (i.e., A1 of the optional branch A1) may be replaced with a modifying group, as can the hydrogen atoms of the C1-C6 R1 and R2 groups. Additionally, though not indefinite, it is noted that n is interpreted as applying to both chemical formula (1) and optional branch A1 as being the same integer (i.e., they cannot be different integers).
Claims 3-10 and 13 are rejected for being dependent upon indefinite claim 1.
Appropriate correction is required. 

Claim Interpretation
It is noted that the following claim interpretation analysis is not set forth under, nor associated with 35 U.S.C. 112(f); nor do the claims recite “means for” or other similar generic placeholder language. Rather, the interpretation is included in order to impart clarity to the record; to facilitate compact and expedient prosecution; and to form a basis for interpretation.
Claim 1 recites the terminology “carboxylic acid (salt) groups” and “sulfonic acid (salt) groups”. [0059] of the specification indicates that the use of ‘salt’ in parentheses indicates acid group and/or salt thereof. Claim 1 also recites (poly)alkylene glycol groups, however, the specification does not contain a provisio therefor, similar to the aforesaid acid/salt groups – i.e., does not indicate whether the aforesaid encompasses both alkylene glycol groups and polyalkylene glycol groups, or strictly polyalkylene glycol groups.
The broadest reasonable interpretation, and in particular in view of the structure of the compound recited in claim 4 and upon full review of the specification, is that where the amino group may be modified with either of an alkylene glycol or a polyalkylene glycol (chemical formula (1) indicates that the amino group has been modified with an alkylene glycol group and not a polyalkylene glycol group, given that R1 and R2 are required to be C1-C6 alkylene (i.e., alkyl) groups, linear or branched, and thus do not include an oxygen atom in the backbone of R1, i.e., a polyalkyleneoxy group, e.g., [-CH2CH2O]2H). Claims 1 and 4 are interpreted for examination on the merits in accordance with the aforesaid. Should Applicant have intended for R1 and R2 to be inclusive of the aforesaid polyalkyleneoxy groups (and not just C1-C6 alkylene groups), claim 4 would require amendments to correct the aforesaid terminology.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray et al. (EP 1 512 701; “Gray”) (copy provided herewith).
Regarding claims 1 and 4, Gray discloses a water-soluble film and a pouch formed therefrom, of which contains (or can contain) a composition (liquid or solid) which includes active ingredients such as chemicals and detergents (e.g., pesticides/agrochemicals, cleaning solutions, inter alia). The water-soluble film is formed from a copolymer of dicarboxylic acid group-modified polyvinyl alcohol (PVOH) (water-soluble resin) and an amino-functional reactant that is, inter alia, aminoethylethanolamine (AEEA) [0001, 0006-0010, 0013, 0015, 0017, 0021] (see MPEP 2131.02(II)). The copolymer (and film formed therefrom) is formed by a process comprising mixing the PVOH and the amino-functional reactant, followed by drying [0019]; of which is substantially identical to Applicant’s disclosed method of forming the film [0120-0123; 0151]. The structure of AEEA is depicted below in Figure 1, in order to illustrate the basis of the rejection.

    PNG
    media_image1.png
    78
    301
    media_image1.png
    Greyscale

Figure 1. Aminoethylethanolamine (AEEA)

AEEA is within all of the limitations of chemical formula (1) (claim 4), namely R1 and R2 are both C2 linear alkylene groups; n=1; A1 is hydrogen; B1 and B2 are both hydrogen; and the secondary amino group (i.e., imino group) has been modified with an alkylene glycol to form the hydroxyl terminus (-CH2CH2OH). AEEA reads on the claimed polyamine backbone-containing compound where at least one amino group is modified with an alkylene glycol group recited in claim 1, and as stated, all of the limitations of claim 4. Claim 1 does not exclude embodiments where the polyamine compound and water-soluble resin are copolymerized, and as such, the water-soluble film of Gray anticipates all of the limitations of claims 1 and 4 – it includes both of the water-soluble resin and the modified polyamine. 
Regarding claim 5, AEEA exhibits a molecular weight of 104.15 g/mol (i.e., C4H12N2O), of which can be readily calculated. The molecular weight of AEEA is within the claimed weight average molecular weight range for the polyamine backbone-containing compound of 100 to 100,000.
Regarding claim 6, as set forth above in the rejection of claim 1, the water-soluble resin is a PVOH-based polymer. 
Regarding claim 7, Gray discloses that the thickness of the water-soluble film is from 10 to 200 µm in thickness [0014], of which is within the claimed range of 5 to 200 µm.
Regarding claim 10 (see MPEP 2173.05(q)(II)), as set forth above, the water-soluble film is formed into a pouch having a chemical or detergent packaged therein (commonly recognized in the art as a “unit-dose” pod), of which reads on the limitations of claim 10. 
Regarding claim 13, the rejection(s) of claim(s) 1 and/or 10 above read on the limitations of claim 13. 

Claims 1, 3, 5, 6, 8-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (JPH06-240091; “Suzuki”) (original copy and machine translation provided herewith; translation relied upon for the basis of the rejection). 
Regarding claim 1, Suzuki discloses a water-soluble film and a packaging material (e.g., bag) formed therefrom, suitable for packaging chemicals such as pesticides and detergents [pp. 1 and 3]. The water-soluble film includes PVOH (water-soluble resin), and an amine compound represented by NR1(R2)(R3) [see original copy pp. 1, 2, or 3], wherein R1 and R2 may be the same and are, inter alia, -(CH2CH2O)mH; m is an integer from 1-10; and R3 is an aliphatic group having 2 to 12 carbon atoms, a carboxyl moiety, and may contain an amino group [pp. 2, paras. 2-4]. Specifically, the amine compound may be N,N-bis(polyoxyethylene)-2-amino-6-aminocaproic acid where m=2 [pp. 2, para. 5] (see MPEP 2131.02(II)). Given the aforesaid disclosure, the aforesaid compound is depicted below in Figure 2 in order to illustrate the basis of the rejection. 

    PNG
    media_image2.png
    245
    369
    media_image2.png
    Greyscale

Figure 2. Amine compound disclosed by Suzuki

Given that Applicant’s specification does not define “polyamine backbone-containing” nor set forth an explicit definition regarding structure/position of the nitrogen atoms as it relates to the backbone of the compound; and given that the broadest reasonable interpretation of polyamine is a minimum of two amino groups, the aforesaid amine compound, containing two amino groups separated by five carbon atoms, is reasonably interpreted as reading on the polyamine-backbone containing compound – i.e., the “backbone” is an arbitrary term.
As shown above, the tertiary amino group has been modified with two polyalkylene glycol groups, of which reads on the corresponding limitation recited in claim 1.
Suzuki discloses that the PVOH and amine compound are mixed, heated, and then dried to form the film [pp. 3], of which is substantially identical to Applicant’s disclosed process for forming the water-soluble film [0120-0123; 0151]; and does not explicitly recite that the components are copolymerized. In view of the foregoing, the water-soluble film of Suzuki anticipates all of the limitations of claim 1.
Regarding claim 3, it is noted that Applicant’s specification does not define “branched-chain structure”; nor does the claim set forth a degree of branching and/or the structure of a branch, nor the origination point of a branch, nor that the branch must include an amino group. As such, the broadest reasonable interpretation of the term, in light of the specification (see MPEP 2111) is such that the polyamine compound includes some form of non-linearity, e.g., pendant to the polyamine backbone, regardless of whether the branch includes an amino group, and regardless of the point of origination. As such, the N,N-bis(polyoxyethylene)m=2 modification bonded to the (tertiary) amino group is reasonably interpreted as reading on the claimed branched-chain structure.
Regarding claim 5, the amine compound of Suzuki depicted above in Figure 2 (C14H30N2O6), through simple calculation, exhibits a molecular weight of 322.4 g/mol, of which is within the claimed range of 100 to 100,000.
Regarding claim 6, as set forth above in the rejection of claim 1, the water-soluble resin is PVOH.
Regarding claims 8 and 9, it is first noted by the Examiner that the aforesaid claims, in view of each being dependent upon claim 1 which requires both the water-soluble resin and the modified polyamine be present, are respectively interpreted where the component not being limited by the respective claim in terms of mass is present in at least some non-zero amount (e.g., claim 8 is interpreted where the polyamine compound can define the majority amount by weight of the film, so long as at least some amount of water-soluble resin is present). In other words, the claims being dependent upon claim 1 are interpreted as including all of the limitations thereof, i.e., the presence of both components in at least some non-zero amount.  
Suzuki discloses that the amine compound is “added” in an amount of 2 to 40 parts [pp. 2, para. 7]; Suzuki does not require the presence of any other components/additives other than the PVOH and amine compound. Further, in view of the Examples [pp. 3 and 4; see also original copy Table 1], as well as in view of the disclosure [pp. 3, para. 1], it can be said (based on the nature of the translation) that Suzuki discloses mixing 100 parts of an aqueous solution of 10-30 wt.% PVOH and 2 to 40 parts of an aqueous solution of 30-50 wt.% of the amine compound to form the film. Through simple calculation, Suzuki is disclosing, based on the total mass of PVOH and amine compound, from approximately 2 wt.% up to approximately 67 wt.% amine compound relative to the total of amine and PVOH, of which anticipates the ranges recited in claims 8 and 9.
Regarding claims 10 and 13, as set forth above in the rejection of claim 1, Suzuki discloses that the water-soluble film is formed into a packaging (e.g., bag) having a chemical or detergent packaged therein. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gray as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(1).
Regarding claims 8 and 9, Gray discloses the water-soluble film set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Gray, in the broad disclosure (of which is relied upon in the grounds of rejection under 102(a)(1) above), does not explicitly recite a weight amount of the AEEA relative to the total amount of AEEA and PVOH in the film.
However, Gray, in the exemplary embodiments [0032, 0035], teaches a weight ratio of 10:0.5 to 1:1, PVOH:amino-functional reactant, i.e., 4.76 to 50 wt.% amino-functional reactant (and thus 50 to 95.24 wt.% PVOH) relative to the total of PVOH and amino-functional reactant. 
In view thereof, it would have been prima facie obvious beyond any doubt to one of ordinary skill in the art prior to the effective filing date of the invention to have applied/utilized the same ratio with PVOH and AEEA, with a reasonable expectation of successfully forming the water-soluble film, as the aforesaid ratio would have been recognized as suitable for forming water-soluble films intended to package chemicals/detergents and for subsequent release of said substances upon dissolution of the film. The amount of 4.76 to 50 wt.% AEEA relative to the total of PVOH and AEEA is within the claimed ranges recited in claims 8 and 9, respectively. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(1).
Regarding claim 7, Suzuki discloses the water-soluble film set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1). 
Suzuki does not explicitly disclose a suitable thickness range of the water-soluble film. 
However, Suzuki does disclose in Example 1 that the film therein was formed to a thickness of 40 µm [pp. 3, para. 6]. 
As such, it would have been prima facie obvious beyond any doubt to one of ordinary skill in the art prior to the effective filing date of the invention to have formed the water-soluble film set forth above in the grounds of rejection of claim 1, to a thickness of 40 µm, as the aforesaid would have been recognized as suitable for water-soluble films which are utilized to package chemicals/detergents and dissolve to release said substances. The aforesaid water-soluble film, having a thickness of 40 µm, is within the claimed range of 5 to 300 µm. 

Claims 1, 3-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Labeque et al. (US 2016/0102279; “Labeque”) in view of Gray and Depoot et al. (EP 0 945 500; “Depoot”) (copy provided herewith).
Regarding claim 1, Labeque discloses a water-soluble film which is formed into a pouch having a cleaning composition (including detergents) contained therein [Abstract; Fig. 1; 0001-0003, 0006, 0009, 0018, 0028-0031, 0052, 0053, 0077, 0079, 0080]. The film is formed from PVOH (water-soluble resin), wherein said PVOH is blended with a (specific) combination of plasticizers; and can include various other materials including, inter alia, other water-soluble polymers such as polyethyleneimines (PEI), as well as surfactants in an amount of up to 50 wt.% based on total film weight [prev. citations; 0033, 0035, 0049, 0061-0064, 0067-0069]. 
The film is formed by blending PVOH, the combination of plasticizers, and any other auxiliary components/additives, followed by casting the mixture and drying [0074].
Though Labeque discloses a non-limiting list of suitable surfactants for inclusion in the film [0033, 0069], Labeque is silent regarding the surfactant being a polyamine backbone-containing compound wherein at least one group has been modified as recited in claim 1. 
Gray (disclosed and cited above in the copending grounds of rejection; incorporated herein by reference) explicitly teaches that it may be useful/beneficial for the water-soluble film itself to include a detergent additive to be delivered to the wash water, such as polymeric soil release agents and dispersants [0016]. 
In view of the aforecited teaching of Gray, it is noted that Labeque discloses/teaches that suitable components for use in the cleaning composition (i.e., that which is mixed with the wash water upon release from the pouch after dissolution of the film) contained in the pouch include those which have soil release and detergency properties, such as, inter alia, alkoxylated polyalkyleneimines, specifically naming PEI600-EO20 [0105, 0109, 0133], of which is understood by one of ordinary skill in the art to be PEI having a molecular weight of 600 g/mol, reacted with ethylene oxide (EO) for a total of 20 moles EO per 1 mole PEI nitrogen functionality (as evidenced later). 
Depoot, directed to liquid laundry detergent compositions (noted that all of Labeque, Gray, and Depoot are owned by The Procter and Gamble Company) which include a modified polyamine therein, teaches that ethoxylated PEI with a molecular weight of preferably from 400 to 700, and an average degree of ethoxylation from 4 to 30, more preferably from 15 to 25, provides stain removal properties and whiteness benefits; as well as evidences the aforesaid reaction between PEI600 and EO resulting in 20 moles EO per 1 mole of nitrogen functionality (of the PEI) [0001-0003, 0005, 0007, 0008, 0011, 0012, 0038, 0041-0047, 0052, 0053, 0164-0167], i.e., PEI600-EO20. 
Labeque, Gray, and Depoot are all in the related field of water-soluble, PVOH-based films which are formed into pods which contain cleaning/detergent compositions therein (as well as said cleaning/detergent compositions), where said pods dissolve in water and release the cleaning/detergent composition into the wash water. 
Given (i) that Labeque discloses that surfactants, and PEIs, are suitable for blending with the PVOH of the film, as well as discloses PEI600-EO20 as having detergency and soil release properties; wherein (ii) Gray teaches that it is useful to add polymeric additives having detergency/soil release properties to the PVOH film itself so as to be delivered to the wash water upon dissolution of the film; it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included PEI600-EO20 in the water-soluble film of Labeque, as taught by Gray (with Labeque and Depoot teaching PEI600-EO20; see also MPEP 2144.07), (iii) in order to have provided the film itself with the aforesaid beneficial wash properties to be delivered to the wash water, and additionally (iv) to have benefited from stain removal properties and/or whiteness benefits (provided to the wash water), as taught by Depoot. 
The water-soluble film of Labeque, per the aforesaid modification, would have included PVOH, the aforesaid combination of plasticizers, and PEI600-EO20, of which, as evidenced by at least Depoot [citations above], as well as Applicant’s specification [0064-0067, 0147, 0151; Table 1, “PN-100”; Table 2, Example 6] is a polyamine backbone-containing compound which includes the claimed (poly)alkylene glycol group modification of at least one amino group. As such, the water-soluble film of modified Labeque set forth above reads on all of the limitations of claim 1.
Regarding claim 3, given that the PEI600-EO20 of the water soluble film of modified Labeque, set forth above, is substantially identical to that disclosed in the specification in terms of composition, as well as reaction [0064-0067, 0147, 0151; Table 1, “PN-100”; Table 2, Example 6]; given that the specification does not specifically recite how the branching is induced/formed; given that amino groups are generally considered (relatively highly) reactive; and given that Depoot evidences that the aforesaid PEI-EO compounds are branched, as well as preferably branched; in the absence of factually-supported objective evidence to the contrary, there is a reasonable expectation (and the Examiner is left to presume) that the PEI600-EO20 of modified Labeque would have inherently exhibited a branched-chain structure (see MPEP 2112(V); 2112.01(I), (II)).
Regarding claim 4, Applicant is first directed to both (i) the Claim Interpretation section set forth above, as well as (ii) the rejection of claim 4 under 35 U.S.C. 112(b). The use of the term “alkylene group” (C1-C6) for R1 and R2, has been interpreted as excluding polyalkyeneoxy groups (i.e., oxygen cannot be present in the backbone thereof, as is the accepted plain meaning of alkylene group, i.e., saturated aliphatic hydrocarbon chain) – hence the copending rejections set forth above which utilize aminoethylethanolamine for reading on chemical formula (I). However, upon full review of the specification and the cited prior art, it is not readily to the apparent to the Examiner if Applicant intended the aforesaid, or if the terminology utilized is meant to encompass repeat alkyleneoxy groups, ending in the hydroxyl terminus (e.g., those present in the modified PEI of Formula II, 0047 of Depoot). Simply put, under the interpretation of claim 4 set forth above in the Claim Interpretation section and concisely restated herein, the PEI600-EO20 of modified Labeque would not read on claim 4. However, in view of the opposite interpretation, i.e., Applicant intending for the term alkylene to be inclusive of alkyleneoxy groups, similar to the rejection of claim 3 above, the PEI600-EO20, absent factually-supported objective evidence to the contrary, would have exhibited (and thus reads on) the claimed structure of chemical formula (I), including all provisio set forth by claim 4. Support for the aforesaid rationale is cited above herein, as well as in the rejection of claim 3.
Regarding claim 5, in view of the grounds of rejection of claims 1, 3, and 4 discussed above (including citations to Applicant’s specification), the Examiner is left to presume that the PEI600-EO20 amine compound included in the water-soluble film of Labeque, as modified, would have inherently exhibited a weight average molecular weight in the range of 100 to 100,000, absent factually-supported objective evidence to the contrary.
Regarding claim 6, as set forth above in the rejection of claim 1, the water-soluble resin is PVOH.
Regarding claim 7, Labeque discloses that a suitable thickness range for the film is from 5 to 200 µm [0075].
Regarding claims 8 and 9, as set forth above in the rejection of claim 1, Labeque discloses that the surfactant (per the modification above, PEI600-EO20) may be included in an amount up to 50 wt.% of the film [0067]; and further that the PVOH may define as high as 95 wt.% of the film [0064]; and that the combination of plasticizers may be included in an amount of (as little as) 5 parts per 100 parts total resin [0035]. The aforesaid weight ranges encompass embodiments which are within and/or overlap the claimed amount of 1 mass% or more modified polyamine relative to the total of modified polyamine and PVOH (claim 8); as well as 90 mass% or less (claim 9), thereby rendering prima facie obvious the claimed ranges (see MPEP 2144.05(I)). 
Regarding claims 10 and 13, the rejection of claim 1 above reads on the limitations of claim 1. The film of Labeque, as modified, includes a composition packaged/contained therein, wherein said composition includes at least a detergent (of which also reads on chemical). 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is provided herein for facilitation of compact and expedient prosecution. The citations correspond to the relevant disclosure/teachings
US 2014/0356603 to Kumar et al. – [Abstract; Fig. 1; 0002, 0003, 0037, 0046-0053, 0055, 0058]
US 3,786,113 to Vassileff – [col. 2, ln. 36-57]
US 3,598,777 to Wade – [col. 1, ln. 35-72; col. 2, ln. 1-21]
US 2017/0306112 to Takafuji et al. – [Abstract; 0001-0016, 0073, 0074, 0079]
US 2011/0186467 to Denome et al. – [Abstract; Figs.; 0002, 0035-0040, 0050, 0055-0058; Table V]
WO 2017/017146 to Pietsch et al. – [entirety]


Examiner’s Closing Note
Upon receipt and review of the instant correspondence, should Applicant/Attorney of Record have any questions, comments, or concerns, the Attorney of Record is respectfully encouraged to contact the Examiner to conduct a telephonic interview. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782